     Case 2:17-cv-00364-RAH-JTA Document 139 Filed 02/24/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

IRISH JENKINS,                                   )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )      Case No. 2:17-cv-364-RAH-JTA
                                                 )
KOCH FOODS, INC., et al.,                        )
                                                 )
              Defendants.                        )
                                                 )

                                         ORDER

       Upon consideration of Movant Steven Jackson’s 1 Motion for Protective Order as to

Defendant’s Deposition of Steven Jackson (Doc. No. 138), it is

       ORDERED that the motion is DENIED pursuant to Federal Rule of Civil Procedure

26(c)(1), which requires litigants to seek to resolve discovery disputes involving

depositions by a good faith conference before seeking a protective order from the court.

Rule 26(c)(1) additionally mandates that a motion for a protective order must be

accompanied by a certification that the movant has in good faith conferred or attempted to

confer with other affected parties in an effort to resolve the dispute without court action.

The present motion submits that Movant Jackson was served with the subpoena on

February 12, 2020 (Doc. No. 138-3 at 2) to appear for a deposition on today and Movant



1
 Steven Jackson is the Plaintiff in Civil Action 2:20cv46-SMD. In this case, 2:17cv364-
RAH-JTA, Steven Jackson is the non-party who filed the motion at issue. These two cases
are not consolidated and therefore, should not be combined in the style of the case. The
court will consider motions and any other documents on a case by case basis.
     Case 2:17-cv-00364-RAH-JTA Document 139 Filed 02/24/20 Page 2 of 2



Jackson did not attempt to confer with opposing counsel until Thursday, February 20, 2020

at 10:34 p.m. via email (Doc. No. 138-4). Because Movant Jackson’s counsel received an

“out of the office” email response from opposing counsel, Movant Jackson petitioned the

court for relief. Such conduct by Movant Jackson’s counsel does not satisfy the good faith,

attempt to confer requirement set forth in Rule 26.

       DONE this 24th day of February, 2020.




                                          /s/ Jerusha T. Adams
                                          JERUSHA T. ADAMS
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
